                                                                                                             pf'
MSF
Meister Seelig & Fein LLP                                  IN CLERK'S OFFICE
                                                      U.S. DISTRICT COURT E.D.N.Y.
                                                                                                    L. Up/O/f
                                                      ^ JUL8-2019 -A-
                                                                                       D/rvr/(212)655-^517
                                                       BROOKLYN OFFICE                   ]'ax (212} 655-3535
                                                                                              ell(^msf-law.com




                                                          2019 j
                                                  July 2,2019
        By ECF
         Hon. Allyne R. Ross
         United States District Court Judge                   NT          ^
                                                                                     -Si
         Eastern District of New York                                           /s/(ARR)
        271 Cadman Plaza East
         Brooklyn, NY 11201

                                  United States V. Yehuda Belsky, 18 Cr. 504(ARR)

         Dear Judge Ross:

                I write on behalf of Yehuda Belsky to request the modification of his conditions of
        pretrial release to permit to travel to Rockland and Sullivan Counties on notice to Pretrial
        Services. Both the government(A.U.S.A Rocha) and Pretrial Services (Officer Moore)
        consent to this application, The reason for this request is to permit Mr. Belsky to accom
        pany his wife and young children for short trips out of the city during the summer months.

              Thank you for consideration. I am available to provide any additional information
        you may require.

                                                  Respectfully yours,

                                                        /s/ ELL


                                                    Evan L. Lipton

                Sarah Wilson-Rocha
                Assistant United States Attorney

                Ramel Moore
                United States Pretrial Services Officer


                (by ECF and Email)




 125 Park Avenue, 7th Floor. Now York, NY 10017   Phone (212) 555-3500 I Fax (212) 655-3535 | meisterseelig.com
